Exhibit 10.2

WCI COMMUNITIES, INC.

STOCK APPRECIATION RIGHTS AGREEMENT

under the

2004 Stock Incentive Plan of WCI Communities, Inc.

This Stock Appreciation Rights Agreement (this “Agreement”) evidences the terms
and conditions of an award granted on March 2, 2007 the (“Grant Date”) by WCI
Communities, Inc., a Delaware corporation (the “Company”) to «First_Name»
«Last_Name» (“Participant”).

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

1. Grant of Stock Appreciation Rights. On the Grant Date, the Company granted to
Participant stock appreciation rights (“SARs”) with respect to «Shares» shares
of the Company’s common stock (“Shares”), pursuant to and subject to the
provisions of the 2004 Stock Incentive Plan of WCI Communities, Inc. (the
“Plan”) and to the terms and conditions set forth in this Agreement. Capitalized
terms used herein shall have the meaning ascribed to them in the Plan, a copy of
which is available to Participant from the Company’s Human Resources Department.

The SARs represent the right to receive, upon exercise, a whole number of Shares
having a Fair Market Value (plus cash in respect of any fractional share) equal
to the excess, if any, of (a) the aggregate Fair Market Value of the number of
Shares with respect to which the SAR is being exercised, over (b) the aggregate
Exercise Price (as defined in Section 2) allocable to such Shares.

2. Exercise Price. The per Share “Exercise Price” of the SARs shall be $20.26,
which is 100% of the Fair Market Value of a Share on the Grant Date.

3. Vesting of SARs. The percentage of the SARs indicated below will vest (become
exercisable) on the first to occur of the following dates or events (the
“Vesting Date”):

(a) The SARs will vest as to 50% of the Shares on each of the first and second
anniversaries of the Grant Date; provided that Participant has remained in the
continuous employ of the Company or an Affiliate through such dates.

(b) In the event that Participant dies while employed, or Participant’s
employment is terminated upon the Company’s determination that Participant is
disabled under the Company’s long term disability policy (the “Death/Disability
Termination Date”), a pro rata percentage of the SARs will vest as of the
Death/Disability Termination Date. If the Death/Disability Termination Date
occurs during 2007, the percentage of SARs that vests will equal (i) 50%, times
(ii) the number of full months elapsed from the Grant Date to the
Death/Disability Termination Date divided by 12. If the Death/Disability
Termination Date occurs during 2008, the percentage of SARs that vests will
equal (i) 50%, times (ii) the number of full months elapsed from January 1, 2008
to the Death/Disability Termination Date divided by 12. Any SARs in excess of
those vesting pursuant to this clause (b) will be reconveyed to the Company
without further consideration or any act or action by Participant.

 

Page 1 – Stock Appreciation Rights Agreement



--------------------------------------------------------------------------------

(c) The SARs will vest as to 100% of the Shares in the event that a Change in
Control occurs and, during the one (1) year period commencing upon the
occurrence of the Change in Control, either (i) Participant’s employment is
involuntarily terminated for any reason other than death, disability or
termination for “Cause” as defined below, or (ii) Participant’s resigns for
“Good Reason”, as defined in Section 9(b)(ii) of the Plan.

 

  •  

Participant’s employment shall be deemed terminated for “Cause” if his/her
employment is terminated for any of the following:

 

  (i) Participant’s willful and continued failure to perform his/her duties with
respect to the Company or its Affiliates that continues beyond 10 days after a
written demand for substantial performance is delivered to Participant by the
Company;

 

  (ii) Misconduct by Participant involving dishonesty or breach of trust in
connection with Participant’s employment;

 

  (iii) Misconduct by Participant that would be a reasonable basis for an
indictment of Participant for a felony or a misdemeanor involving moral
turpitude; or

 

  (iv) Misconduct by Participant that results in a demonstrable injury to the
Company.

If Participant’s employment with the Company or its Affiliates terminates for
any reason other than as described in clause (b) or (c) of this section 3,
Participant shall forfeit all right, title and interest in and to the unvested
portion of the SARs as of the date of such termination and the unvested SARs
will be reconveyed to the Company without further consideration or any act or
action by Participant.

4. Term of SARs. The term of the SARs shall be for a period commencing on the
Grant Date and ending on the tenth (10th) anniversary of the Grant Date (the
“Expiration Date”), subject to earlier termination as provided in Section 5. The
SARs may be exercised within the foregoing limitations at any time or from time
to time after the vesting dates specified in Section 3, above, as to any or all
of the Shares with respect to which vesting has occurred.

5. Termination of SARs. Except as otherwise provided in this Agreement, the SARs
shall terminate prior to the Expiration Date as follows:

(a) In the event that Participant dies while employed, or Participant’s
employment is terminated upon the Company’s determination that Participant is
disabled under the Company’s long term disability policy (the “Death/Disability
Termination Date”), any unvested portion of the SARs shall expire on the
Death/Disability Termination Date and all or any vested portion of the SARs not
previously exercised (including the portion vested by reason of Section 3(b)
above) may be exercised by Participant or Participant’s estate or legal
representative during the twelve (12) months after the Death/Disability
Termination Date, but not later than the Expiration Date. Any portion of the
SARs not exercised during such period shall expire at the end of such period.

(b) In the event that Participant’s employment is terminated for “Cause” as
defined in Section 3 above, any portion of the SARs not exercised prior to the
date of such termination of employment shall terminate as of the date of such
termination.

 

Page 2 – Stock Appreciation Rights Agreement



--------------------------------------------------------------------------------

(c) In the event that Participant’s employment is terminated for any reason
other than death, disability or Cause, any unvested portion of the SARs shall
expire on the date of such termination of employment and all or any vested
portion of the SARs not previously exercised may be exercised by Participant
during the one (1) month after the date of Participant’s termination of
employment, but not later than the Expiration Date. Any portion of the SARs not
exercised during such period shall expire at the end of such period.

6. Method of Exercise. Participant may exercise all or any part of the vested
SARs by written notice directed to the Legal Department (Attention: General
Counsel/Corporate Secretary), at the Company’s principal place of business. As
soon as practicable following receipt of such written notice, the Company shall
deliver certificates or evidence of electronic delivery evidencing the Shares
receivable by Participant.

7. Nontransferability. Except as otherwise provided by the Committee, the SARs
shall be transferable only by will or the laws of descent and distribution and
shall be exercised during Participant’s life only by Participant or a legal
representative appointed for or by Participant. Except as permitted by the
preceding sentence, the SARs or any rights or privileges conferred thereby shall
not be transferred, assigned, pledged or hypothecated in any way, whether by
operation of law or otherwise, and shall not be subject to execution, attachment
or similar process. Upon any attempted transfer, assignment, pledge,
hypothecation or other disposition of the SARs, or any right or privilege
conferred thereby, contrary to the provisions hereof, or upon the levy or any
attachment or similar process upon the SARs, or any right or privilege conferred
thereby, such SARs and such rights and privileges, shall immediately become null
and void.

8. Transfers and Leaves of Absence. The transfer of Participant’s employment,
without an intervening period of separation, among the Company and any
Affiliate, shall not be deemed a termination of employment. Participant shall be
deemed to have remained in the employ of the Company during any leave of absence
granted by the Company in writing.

9. Adjustments. In the event of any change in the outstanding common stock of
the Company by reason of a stock split, spin-off, stock dividend, stock
combination or reclassification, reorganization, recapitalization, merger,
consolidation or similar event, the Committee shall adjust proportionally the
number of Shares covered by the SARs and the Exercise Price and make such other
revisions to the SARs as the Committee deems to be equitably required,
including, without limitation, any such limitations as are deemed necessary to
comply with Section 409A of the Code and avoid the imposition of interest and
penalty taxes thereunder.

10. Change in Control. In the event of a Change in Control, the Committee may,
in its absolute discretion and without liability to any person, take such
actions as it deems necessary or desirable including, without limitation,
(a) acceleration of the vesting of the SARs; (b) payment of a cash amount
substantially equivalent to the value of the SARs in exchange for the
cancellation of the SARs; and (c) requiring the issuance of substitute benefits
that will substantially preserve the value, rights and benefits of any affected
SARs; provided, however, that any SARs that remain unexercised after such Change
in Control shall be exercisable only for the kind and amount of securities and
other property, or the cash equivalent thereof (as determined by the Committee
in good faith) receivable as a result of such event by the holder of a Share of
Company stock. All such actions shall be consistent with the requirements to
avoid the imposition of interest and penalty taxes under Section 409A of the
Code.

 

Page 3 – Stock Appreciation Rights Agreement



--------------------------------------------------------------------------------

Notwithstanding the above, the SARs shall vest upon Participant’s termination of
employment within one year after a Change in Control under the conditions
specified in Section 3(c) of this Agreement.

11. Amendment and Termination. This Agreement may be modified by the Company in
any manner that is consistent with the Plan, provided, that no such amendment
shall modify this Agreement in any manner adverse to Participant without
Participant’s written consent.

12. Withholding Taxes. Participant will, no later than the date as of which any
amount related to the SARs first becomes includable in Participant’s gross
income for federal income tax purposes, pay to the Company, or make other
arrangements satisfactory to the Company regarding payment of, any federal,
state and local taxes (including Participant’s FICA obligation) required by law
to be withheld with respect to such amount. The Committee hereby approves
Participant’s surrender to the Company of a number of Shares (or the withholding
of Shares otherwise deliverable to Participant upon exercise of the SARs) as
necessary to pay the minimum amount (and not any greater amount) required to be
withheld for tax purposes, and Participant hereby consents to such
Share-withholding method of tax payment if requested by the Company. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company, and, where applicable, its Affiliates
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Participant.

13. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the SARs upon any national securities exchange or under any
foreign, federal, or local law or practice, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition to the
exercise of the SARs, the SARs may not be exercised in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.

13. Additional Provisions.

(a) The terms contained in the Plan are incorporated into and made a part of
this Agreement and this Agreement shall be governed by and construed in
accordance with the Plan. In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of the Plan shall be controlling and determinative.

(b) If any one or more of the provisions contained in this Agreement is invalid,
illegal or unenforceable, the other provisions of this Agreement will be
construed and enforced as if the invalid, illegal or unenforceable provision had
never been included.

(c) Nothing contained herein shall affect the right of the Company or any
Affiliate to terminate any Participant’s employment at any time for any reason.

(d) Participant shall not have voting or any other rights as a stockholder of
the Company with respect to the SARs. Dividends or dividend equivalents will not
be paid with respect to the SARs. Upon receipt of Shares upon exercise of the
SARs, Participant will obtain full voting and other rights as a stockholder of
the Company.

 

Page 4 – Stock Appreciation Rights Agreement



--------------------------------------------------------------------------------

(e) Neither SARs nor the Shares acquired upon exercise thereof shall be deemed
compensation for purposes of computing benefits or contributions under any
retirement plan of the Company or its subsidiaries and shall not affect any
benefits, or contributions to benefits, under any other benefit plan of any kind
now or subsequently in effect under which the availability or amount of benefits
or contributions is related to level of compensation.

(f) Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its General Counsel/Corporate
Secretary, and any notice to be given to Participant shall be addressed to him
at Participant’s address on the books of the Company. By a notice given pursuant
to this Section, either party may designate a different address for notices to
be given. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service, or sent by overnight delivery or facsimile.

(g) Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.

(h) The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

(i) The laws of the State of Florida shall govern the interpretation, validity
and performance of the terms of this Agreement.

IN WITNESS WHEREOF, the Company has executed this Agreement and Participant has
accepted this Agreement, including all of the terms and conditions hereof, which
constitute a contract between the Company and Participant.

 

WCI COMMUNITIES, INC.

By:

 

LOGO [g7521603000001.jpg]

Title:

  Sr. Vice President/HR

Accepted by Participant this

         day of                     , 2007

 

 

 

«First_Name» «Last_Name»

 

Page 5 – Stock Appreciation Rights Agreement